Citation Nr: 1211417	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-36 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for arthritis of the right shoulder with impingement syndrome, to include as secondary to service-connected residuals of a left elbow chip fracture and dislocation.

2.  Entitlement to service connection for residuals of a cold injury to the right lower extremity. 

3.  Entitlement to service connection for residuals of a cold injury to the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied service connection for cold injury residuals of the right and left lower extremities, and for arthritis of the right AC joint with impingement syndrome.  In September 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In April 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

In August 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC., for further action, to include additional development of the evidence.  After accomplishing further action the RO continued to deny the claims (as reflected in a September 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.
The Board's decision regarding the Veteran's claim for service connection for arthritis of the right shoulder with impingement syndrome, to include as secondary to service-connected residuals of a left elbow chip fracture and dislocation, is set forth below.  The claims for service connection for residuals of cold injury to the right lower and left lower extremities are, again, being remanded to the RO, via the Appeals Management Center AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has asserted experiencing right shoulder pain during and since service, there is no credible or persuasive evidence of a right shoulder disability for many years after service.

3.  There is no competent evidence or opinion even suggesting that there exists a medical nexus between the arthritis of the right shoulder with impingement syndrome diagnosed post service and his service, and the only medical opinion on the question of whether there exists a medical relationship between current arthritis of the right shoulder with impingement syndrome and service-connected residuals of a left elbow chip fracture and dislocation weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the right shoulder with impingement syndrome, to include as secondary to service-connected residuals of a left elbow chip fracture and dislocation, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, April 2008 and July 2008 pre-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection for arthritis of the right shoulder with impingement syndrome.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  These letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The September 2008 rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, the April and July 2008 letters-which meet Pelegrini's and Dingess/Hartman's content of notice requirements-also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, and the report of an August 2008 VA joints examination.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim on appeal, prior to appellate consideration, is required.  
The Board acknowledges that no medical opinion addressing the matter of whether the Veteran's arthritis of the right shoulder with impingement syndrome is directly related to service.  However, on these facts, as explained in more detail below, VA is not required to obtain a medical opinion in this regard.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Initially, the Board notes that, while the Veteran has asserted that he has current right shoulder disability that is medically related to his service-connected residuals of a left elbow chip fracture and dislocation, his statements also indicate that current right shoulder symptoms have continued since service.  Therefore, to give the Veteran every consideration, the Board will consider the claim on both direct and secondary bases, as the RO has done.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis for the denial of the claim, as noted below, any further discussion of the amendment is unnecessary.]

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claim for service connection for arthritis of the right shoulder with impingement syndrome, to include as secondary to service-connected residuals of a left elbow chip fracture and dislocation, must be denied.

The evidence of record clearly establishes that the Veteran has arthritis of the right shoulder with impingement syndrome, as reflected, for example, in an August 2008 VA examination report.  However, the record simply fails to establish that his arthritis of the right shoulder with impingement syndrome is medically related to either service or service-connected residuals of a left elbow chip fracture and dislocation.

No right shoulder disability, to include arthritis with impingement syndrome, was shown in service.  Indeed, the Veteran's service treatment records reflect no complaints, findings or diagnosis pertaining to the right shoulder.  The report of the Veteran's August 1967 separation examination reflects normal clinical examination of the upper extremities.  

Post service, a January 1999 MRI of the right shoulder which revealed moderate hypertrophic changes at the AC joint with mild impingement on the underlying supraspinatus tendon and tendinosis.

On VA joints examination in August 2008, the Veteran reported that the recoil from the butt of M1 and M16 rifles injured his right shoulder.  After one particularly strong recoil, his shoulder was reinjured with every use of the guns.  The examiner noted that the Veteran was currently receiving cortisone injections in the AC joint.  The examiner diagnosed mild AC joint arthritis and mild impingement syndrome of the right shoulder, and opined that there exists no data to support a contralateral shoulder injury being incurred to the shoulder on the opposite side.

In an April 2010 letter, the Veteran's treating VA physician indicated that he had been treating the Veteran for a right shoulder disability since 1999.

In April 2010, the Veteran testified that during basic training in 1963, he experienced right shoulder pain after firing a M1 rifle.  He testified that over the years he did not pay too much attention to his right shoulder, but that it began giving him more problems as he grew older.  He stated that he first sought treatment of his right shoulder disability in 1998.  When asked if any doctor ever related his right shoulder disability to his service, the Veteran testified that a doctor stated that it could have happened in the military.

In several statements and in testimony before the Board, the Veteran has asserted that he has experienced intermittent right shoulder pain since service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2) ; Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, in assessing credibility and probative value, such assertions must be considered in light of medical and other evidence of records.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, however, the Board finds that the Veteran's assertions that he experienced right shoulder pain during service, and that he has had right shoulder pain since service-made in connection with a claim for monetary benefits-are not deemed credible, and, hence, are not persuasive.  

The Board points out that, notwithstanding the Veteran's assertions, service treatment records include no reference whatsoever to the right shoulder.  Moreover, the post-service evidence reflects no documented indication of right shoulder pain or disability until, at the earliest, approximately 32 years after active military service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis of the right shoulder as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

As indicated above, although the Veteran was afforded a VA examination in August 2008, no VA medical opinion with respect to direct service connection for arthritis of the right shoulder with impingement syndrome was provided by that examiner, and no such opinion has otherwise been obtained in this case.  On these facts, however, VA action to obtain such an opinion is not required.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes points out, as noted above, that the Veteran's assertions as to in-service injury and continuity of symptoms are not deemed credible.  Moreover, there is no competent evidence or opinion even suggesting that there exists a medical relationship between current right shoulder disability and service, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  On this record, there is no "current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service".  As there is no persuasive evidence that the Veteran's arthritis of the right shoulder with impingement syndrome is medically related to service-to include credible evidence of continuity of symptoms since service-VA is not required to obtain a medical opinion addressing direct service connection.  

Turning to the matter of secondary service connection, the Board notes that the only medical opinion to address whether the Veteran's arthritis of the right shoulder with impingement syndrome is related to service-connected residuals of a left elbow chip fracture and dislocation-that of the August 2008 VA examiner-is adverse to the claim.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner also considered the Veteran's assertions regarding the onset of his symptoms several years earlier.  The examiner opined that there exists no data to support a contralateral shoulder injury being incurred to the shoulder on the opposite side.

Under these circumstances, the Board accepts the August 2008 VA examiner's opinion as probative of the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993)).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that, in fact, supports a finding that there exists a medical nexus between current arthritis of the right shoulder with impingement syndrome and service-connected residuals of a left elbow chip fracture and dislocation.

In addition to the medical evidence, in adjudicating the claim, the Board has considered the assertions of the Veteran and his representative, however, no such assertion provides a basis for allowance of the claim.  To whatever extent these assertions are offered in an attempt to establish that there exists a medical nexus between current arthritis of the right shoulder with impingement syndrome and either service, or service-connected residuals of a left elbow chip fracture and dislocation, such attempts must fail.  The matter of medical etiology upon which this claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns. .  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the  lay assertions in this regard have no probative value

For all the foregoing reasons, the Board finds that the claim for service connection for arthritis of the right shoulder with impingement syndrome, to include as secondary to service-connected residuals of a left elbow chip fracture and dislocation, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for arthritis of the right shoulder with impingement syndrome, to include as secondary to service-connected residuals of a left elbow chip fracture and dislocation is denied.


REMAND

Unfortunately, the Board finds that further RO action on the claims that remain on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The record reflects that there are outstanding VA medical records which may be pertinent to the claims remaining on appeal.

In an October 2011 written statement, the Veteran indicated that he received treatment for frostbite of the toes in 1984 or 1985 at the VA hospital in Albuquerque, New Mexico.  In a January 2012 post-remand brief, the Veteran's representative requested that these records be obtained.  There is no evidence that the RO requested treatment records from the facility specified by the Veteran and his representative.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, while the matters are on remand, to ensure that all due process requirements are met and that the record is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of these claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims-to include, for the sake of efficiency, evidence submitted to the Board during the April 2010 Board hearing (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action: 

1.  The RO should obtain from the Albuquerque, New Mexico, VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence (to include that submitted during the April 2010 Board hearing) and legal authority.

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


